EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made as of this 5th day of
June, 2012, by and between LIFECARE MANAGEMENT SERVICES, L.L.C., a Louisiana
limited liability company (“LifeCare” or “Company”), and Stuart
Archer (“Employee”). LifeCare and Employee are collectively referred to in this
Agreement as the “Parties.”

RECITALS:

LifeCare desires to employ Employee as the Chief Operating Officer for LifeCare
Management Services, LLC, and the Parties desire to set forth the terms and
conditions of Employee’s employment with LifeCare. This Agreement is intended to
supersede any prior understanding, offer letter or agreement, whether written or
oral, concerning Employee’s employment with LifeCare, LifeCare Holdings, Inc.
(“Parent”), or any of their respective subsidiaries or affiliates.

AGREEMENT:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. EMPLOYMENT. LifeCare hereby employs Employee to devote his personal services
to the business and affairs of LifeCare, and Employee hereby accepts such
employment, on the terms and conditions stated in this Agreement.

1.1. Duties. Employee’s title and position shall be Chief Operating Officer.
Employee’s duties will be those customarily performed by persons acting in that
capacity, and those that may be designated by the CEO or the Board of Directors
of LifeCare Holdings, Inc. (the “Board”)

1.2. Full-Time Employee. Employee shall devote his full time (except for
reasonable vacation time and absence for any disability), attention, and best
efforts to the performance of his duties described in Section 1.1. Employee may,
however, engage in civic, charitable, and professional or trade activities so
long as those activities do not interfere with the performance of his duties
under this Agreement.

2. TERM. The term of Employee’s employment under this Agreement (the “Term”)
shall be as follows:

2.1. Initial Term. The initial term shall commence on the date of this Agreement
and end at 11:59:59 p.m., Central Time, on the day preceding the first
anniversary of the date of this Agreement unless (i) terminated earlier pursuant
to Section 5.1 or (ii) extended pursuant to Section 2.2.

2.2. Extended Term. Upon the expiration of the initial term described in
Section 2.1, or of any subsequent extended term described in this Section 2.2,
the one-year term shall be extended, without the need for any action by either
Party, for an additional consecutive



--------------------------------------------------------------------------------

year, unless either Party gives notice to the other, at least 90 days before the
expiration date, that the notifying Party does not wish to extend the term. If
such a notice is timely given, the Term will expire at the end of the initial
term or renewal term in effect at the time of that notice.

3. COMPENSATION. As compensation for the services rendered by Employee under
this Agreement, LifeCare shall, during the Term, pay or provide Employee during
the Term the following:

3.1. Base Salary. LifeCare shall pay Employee during the Term a Base Salary
equal to $350,000 per annum, payable in arrears, in accordance with LifeCare’s
regular and routine payroll dates, or at such intervals as may otherwise be
agreed upon by the Parties, and in accordance with any other payroll procedures
of LifeCare. Base Salary shall be prorated (on a daily basis) in accordance with
applicable federal and state law for any partial payroll period of employment
under this Agreement. The amount of base salary may be increased from time to
time at the sole discretion of the Board.

3.2. Annual Bonus Compensation. During each fiscal year completed during the
Term, Employee shall be eligible to receive additional cash compensation as a
bonus, incentive or other similar payment in accordance with LifeCare’s
management incentive plan. The target amount of the Annual Bonus is 60% of Base
Salary, with the potential to earn up to 100% of Employee’s Base Salary. The
additional cash compensation, however, is not guaranteed and is dependent upon
both (i) achieving predefined goals for the fiscal year as determined by and in
the sole discretion of the Board and (ii) the discretion of the Board in
awarding the bonus, regardless of whether the predefined goals were achieved.
The amount or amounts of cash compensation which Employee potentially may earn
by that participation will be determined by the Board (or a committee or other
persons appointed by the Board to administer that plan).

Sign On Bonus. LifeCare will pay a $100,000 sign-on bonus to Employee on the
later of July 1, 2012, or the date that Employee completes ten days of
employment under this Agreement.

3.3. Savings, Retirement and Equity Plans. Employee shall be eligible to
participate in any executive savings, deferred compensation, retirement or
pension, equity, or death benefit plan adopted by LifeCare for its executives
having positions similar to Employee’s position and in effect during the Term.

3.4. Welfare Benefit Plans. Employee shall be eligible to participate in any
life insurance, medical, dental, and hospitalization insurance, disability
insurance benefit, or other similar employee welfare benefit plan or program
adopted by LifeCare covering its employees generally or its executives having
positions similar to Employee’s position and in effect during the Term.

3.5. Paid Time Off. Employee shall be entitled to paid vacation or time off
(“EPTO”) per fiscal year of LifeCare, in accordance with LifeCare’s EPTO
policies, practices, and procedures. Such EPTO shall, however, be prorated in
any fiscal year during which

 

EMPLOYMENT AGREEMENT    PAGE 38



--------------------------------------------------------------------------------

Employee is employed under this Agreement for less than the entire fiscal year,
in accordance with the number of days in that fiscal year during which Employee
is so employed.

3.6. Tax Withholding. LifeCare may deduct from any compensation or other amount
payable to Employee under this Agreement (including under Section 5) social
security (FICA) taxes and all federal, state, municipal, and other taxes or
governmental charges as may, in LifeCare’s judgment, be required.

3.7. Participation in Compensation and Benefit Plans. Employee’s participation
during the Term in any or all of the plans or programs adopted by LifeCare
described in Sections 3.2 through 3.5 (“Compensation and Benefit Plans”) will be
subject to the terms and conditions of those Compensation and Benefit Plans as
they now exist or may hereafter be adopted, amended, restated, or discontinued
by LifeCare, including the satisfaction of all applicable eligibility
requirements and vesting provisions of those Compensation and Benefit Plans.
LifeCare shall have no obligation under this Agreement to continue any or all of
the Compensation and Benefit Plans that now exist or are hereafter adopted. To
the extent that Employee is eligible to participate in any Compensation and
Benefit Plan existing on the date of this Agreement for which a plan description
or plan materials are available, LifeCare has provided to Employee, and Employee
hereby acknowledges receipt of, a copy of the correct and complete written plan
description or plan materials distributed to participants or prospective
participants.

3.8. Cellphone. LifeCare will provide a cellphone for Employee’s business use
during Employee’s employment under this Agreement.

4. EXPENSE REIMBURSEMENT. During the Term, Employee may incur, and shall be
reimbursed by LifeCare for, reasonable, ordinary and necessary, and documented
business expenses to the extent that Employee complies with, and reimbursement
is permitted by, LifeCare’s policies, practices, and procedures. Any such
reimbursement that would constitute nonqualified deferred compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
shall be made, if at all, not later than the end of the calendar year following
the calendar year in which the expense was incurred.

5. EXPIRATION OR TERMINATION. The Parties’ respective rights and obligations
upon termination of employment are, as follows:

5.1. Expiration or Termination Generally. Upon the expiration of the Term, or if
Employee’s employment under this Agreement terminates for any reason, LifeCare
shall pay or provide Employee the following:

5.1.1. Any Base Salary earned by, but not yet paid to, Employee through the
effective date of termination of employment (the “Termination Date”);

5.1.2. All benefits, or (at LifeCare’s option) the cash equivalent of all
benefits, that have been earned by or vested in, and are payable to, Employee
under, and subject to the terms (including all eligibility requirements) of, the
Compensation and Benefit Plans in which Employee participated through the
Termination Date;

 

EMPLOYMENT AGREEMENT    PAGE 39



--------------------------------------------------------------------------------

5.1.3. All reimbursable expenses due, but not yet paid, to Employee as of the
Termination Date under Section 4; and

The amount of Base Salary due under Section 5.1.1 shall be paid no later than
the thirty (30) business days after the Termination Date or as otherwise
required by law; the amounts or benefits due under Section 5.1.2 shall be paid
or provided in accordance with the terms of the Compensation and Benefit Plans
under which such amounts or benefits are due to Employee; and the amounts due
under Section 5.1.3 shall be paid in accordance with the terms of LifeCare’s
policies, practices, and procedures regarding reimbursable expenses. Except as
expressly provided below in this Section 5, upon paying or providing Employee
the preceding amounts or benefits, LifeCare shall have no further obligation or
liability under this Agreement for Base Salary or any other cash compensation or
for any benefits under any of the Compensation and Benefit Plans.

In this Agreement, the “Termination Date” shall be (i) the date of expiration of
the Term, (ii) the date of Employee’s death, (iii) the third business day after
the date on which LifeCare gives notice of termination because of Disability, or
(iv) the date of termination specified in any other notice of termination,
whether for Cause (as defined below), Good Reason (as defined below), or without
Cause, or if not specified in the notice of termination, the date that notice of
termination is given.

In this Agreement, “Disability” means Employee’s permanent and total disability,
which shall be deemed to exist if he is unable reasonably to perform his duties
under this Agreement because of any medically determinable physical or mental
impairment which can be expected to result in imminent death or which has lasted
or can be expected to last for at least 90 consecutive days. Any disability
shall be determined in good faith by the Board or an authorized committee or
representative thereof (“Representative”), in its sole and absolute discretion,
upon receipt of competent medical advice from a qualified physician selected by
or acceptable to the Board or its Representative. Employee shall, if there is
any question about his Disability, submit to a physical examination by a
qualified physician selected by the Board or its Representative and with respect
to whom Employee has no reasonable material objection.

In this Agreement, “Cause” means any of the following: (i) Employee’s failure to
substantially perform his duties under this Agreement, other than any such
failure resulting from his Disability; (ii) Employee’s engaging in any action
which, or omitting to engage in any action the omission of which, has been, is,
or can reasonably expected to be substantially injurious (monetarily or
otherwise) to LifeCare or its business or reputation; (iii) Employee’s
performance of any act or omission constituting dishonesty that results,
directly or indirectly, in gain or enrichment of Employee or his family or
affiliates at the expense of LifeCare; or (iv) any breach by Employee of any
obligation under any of Sections 6, 7, 8, and 9. Whether an event or
circumstance constituting Cause exists will be determined in good faith by the
Board or its Representative. The parties agree that any claims made or lawsuits
filed by LHC Group, Inc. or any of its affiliated companies against Employee or
LifeCare arising out of Employee’s non-compete obligations to LHC Group, Inc.
shall not constitute Cause under this Agreement.

 

EMPLOYMENT AGREEMENT    PAGE 40



--------------------------------------------------------------------------------

In this Agreement, “Good Reason” shall mean: (i) material diminution, without
his consent (not to be unreasonably withheld), in the nature or scope of the
Employee’s responsibilities, duties or authority attendant to the Employee’s
position; provided, however, that the Company’s failure to continue the
Employee’s appointment or election as a director or officer of any of its
subsidiaries, a change in reporting relationships resulting from a Change of
Control, any diminution of the business of the Company or any of its
subsidiaries, any sale or transfer of equity, property or other assets of the
Company or any of its subsidiaries, or, during the first twelve months following
a Change of Control any diminution in Employee’s title or duties, including but
not limited to a change in reporting relationships, shall not constitute “Good
Reason”; (ii) material failure of the Company to provide the Employee the Base
Salary in accordance with the terms of Section 3.1 hereof, excluding an
inadvertent failure which is cured within fifteen business days following notice
from the Employee specifying in detail the nature of such failure; or
(iii) material breach of this Agreement by LifeCare; provided, however, that
Employee shall be required to provide written notice to LifeCare of any material
breach, and “Good Reason” shall only exist if LifeCare does not cure such
material breach within 30 days following receipt of written notice from
Employee.

In this Agreement, “Change of Control” shall mean:

(i) the sale, lease or transfer (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Company and its direct and indirect subsidiaries, taken as a
whole, to any Person other than one or more Permitted Holders;

(ii) the Board’s adoption of a plan relating to the liquidation or dissolution
of the Company;

(iii) the acquisition by (x) any Person (other than one or more Permitted
Holders and other than in connection with the initial public offering of the
Company’s Common Stock) or (y) any Persons (other than one or more Permitted
Holders and other than in connection with the initial public offering of the
Company’s Common Stock) that together (A) are a group (within the meaning of
Section 13(d)(3), Section 14(d)(2) of the Exchange Act, or any successor
provision) or (B) are acting, for purposes of acquiring, holding or disposing of
securities, as a group (within the meaning of Rule 13d-5(b)(1) of the Exchange
Act, or any successor provision), in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of more than 50% or more of the total
voting power of the Common Stock of the Company (or the surviving company of
such merger, consolidation or other business combination transaction, as
applicable); or

(iv) the first day on which a majority of the members of the Board (or the board
of directors of the surviving company in any merger, consolidation or other
business combination transaction) cease to be Continuing Directors.

 

EMPLOYMENT AGREEMENT    PAGE 41



--------------------------------------------------------------------------------

In this Agreement, “Permitted Holders” means, directly or indirectly, (i) TC
Group, L.L.C., Carlyle Partners IV, L.P. and CP IV Coinvestment, L.P. and their
affiliates and successor companies and (ii) any members of the management of the
Company on the Effective Date and their respective affiliates.

In this Agreement, “Person” means an individual, a corporation, a limited
liability company, an association, a partnership, an estate, a trust and any
other entity or organization, other than the Company or any of its affiliates.

In this Agreement, “Continuing Director” means, as of any date of determination,
any member of the Board who (1) was a member of the Board on the first day of
Employee’s employment hereunder; (2) was nominated for election or elected to
such Board with the approval of a majority of the Continuing Directors who were
members of such Board at the time of such nomination or election; or (3) was
designated or appointed by TC Group, L.L.C., Carlyle Partners IV, L.P. and CP IV
Coinvestment, L.P. (which operate under the trade name “The Carlyle Group”) or
any of their affiliates or successor companies.

5.2. Termination Without Cause, Upon Death or Disability, or Upon Expiration of
the Term Resulting from Nonrenewal by LifeCare. If (i) Employee’s employment is
terminated by his death; by LifeCare because of his Disability; or by LifeCare
without Cause or (ii) the Term of this Agreement expires pursuant to a notice
sent from LifeCare to Employee indicating that LifeCare does not wish the Term
of this Agreement to be extended, then Employee (or his legal representative,
estate or heirs) shall be entitled to receive from LifeCare, as liquidated
damages, the following: until the conclusion of the period of twelve (12) months
following the date of termination (the “Severance Pay Period”), the Company
shall pay the Employee the Base Salary at the rate in effect on the date of
termination and, subject to any employee contribution applicable to the Employee
on the date of termination, shall continue to contribute to the premium cost of
the Employee’s participation in the Company’s group medical and dental plans,
provided that the Employee is entitled to continue such participation under
applicable law and plan terms. In addition, the Company shall pay the Employee a
bonus (the “Termination Bonus”) equal to the lesser of (i) 60% of the Employee’s
Base Salary in effect on the date of termination, or (ii) the Annual Bonus paid
to the Employee in respect of the immediately preceding fiscal year (or if no
such Annual Bonus was paid to the Employee in respect of the preceding fiscal
year, $0). The Termination Bonus shall be payable at the time during the
Severance Pay Period that annual bonuses are paid to Company executives
generally under its incentive plan, provided, however, that no Termination Bonus
payment shall be made until the later of the effective date of the Employee
Release of Claims or the date the Employee Release of Claims, signed by the
Employee, is received by the Chairman of the Board. The Base Salary payment to
which the Employee is entitled hereunder shall be payable in accordance with the
normal payroll practices of the Company and will begin at the Company’s next
regular payroll period which is at least five business days following the later
of the effective date of the Employee Release of Claims or the date the Employee
Release of Claims, signed by the Employee, is received by the Chairman of the
Board, but shall be retroactive to the next business day following the date of
termination. In the event of termination hereunder, payment by the Company of
any amounts that may be due the Employee under this

 

EMPLOYMENT AGREEMENT    PAGE 42



--------------------------------------------------------------------------------

Section 5.2 shall constitute the entire obligation of the Company to the
Employee and, any obligation of the Company to the Employee hereunder is
conditioned upon the Employee signing a timely and effective Employee Release of
Claims following termination of the Employee’s employment hereunder and by the
deadline specified therein and returning it to the Company within thirty
(30) calendar days of the date of termination of employment.

5.3. Termination by the Employee for Good Reason. The Employee may terminate his
employment hereunder for Good Reason if (1) the Employee provides written notice
to the Company setting forth in reasonable detail the condition giving rise to
the Good Reason not later than 60 days following the date on which the Employee
first obtains knowledge of the occurrence of the condition, (2) the Company
fails to remedy such condition within 30 days (or fifteen business days in the
case of an inadvertent failure to pay Base Salary) of receipt of such written
notice, and (3) such termination of employment by the Employee for Good Reason
occurs within 30 days of the expiration of the 30 day period referred to in
clause (2) above. In the event of termination in accordance with this
Section 5.3, then the Employee will be entitled to the same pay and benefits he
would have been entitled to receive had the Employee been terminated by the
Company other than for Cause in accordance with Section 5.2 above; provided that
the Employee satisfies all conditions to such entitlement, including without
limitation signing and return of a timely and effective Employee Release of
Claims following termination of the Employee’s employment hereunder and by the
deadline specified therein and returning it to the Company within thirty
(30) calendar days of the date of termination of employment.

5.4. Termination following a Change of Control. If a Change of Control occurs
hereafter and, within twelve months following such Change of Control, the
Company terminates the Employee’s employment other than for Cause or the
Employee terminates his employment for Good Reason, then, in lieu of any
payments to or on behalf of the Employee under Section 5.2 or Section 5.3
hereof, and provided that the Employee signs a timely and effective Employee
Release of Claims following termination of employment, within ten business days
following the later of the effective date of the Employee Release of Claims or
the date the Employee Release of Claims, signed by the Employee, is received by
the Chairman of the Board, the Company shall pay: (A) the Base Salary earned but
not paid through the date of termination; (B) any bonus compensation awarded for
the fiscal year preceding that in which termination occurs, but unpaid as of the
date of termination, (C) a lump sum payment to the Employee equal to the current
annual Base Salary, (D) a lump sum payment to the Employee equal to the
Termination Bonus, and (E) the full cost of the Employee’s continued
participation in the Company’s group health and dental insurance plans for so
long as Employee remains entitled to continue such participation under
applicable law, to a maximum of twelve (12) months. In addition, to the extent
that Employee has been granted any options to purchase LifeCare’s common stock,
the Board shall cause the unvested portion of such options to immediately vest
on the date the Employee’s employment terminates, and the Employee may exercise
the options as of the date immediately following the later of (i) the effective
date of the Employee Release of Claims or (ii) the date that the Chairman of the
Board receives the Employee Release of Claims, signed by the Employee. In the

 

EMPLOYMENT AGREEMENT    PAGE 43



--------------------------------------------------------------------------------

event of termination hereunder, payment by the Company of any amounts that may
be due the Employee under this Section shall constitute the entire obligation of
the Company to the Employee and, any obligation of the Company to the Employee
hereunder is conditioned upon the Employee signing a timely and effective
Employee Release of Claims.

5.5. Termination by the Company for Cause / by the Employee for other than Good
Reason. The Company may terminate the Employee’s employment hereunder for Cause
at any time by providing written notice to the Employee, setting forth in
reasonable detail the nature of such Cause. Effective as of the date of such
termination for Cause, or if Employee terminates this Agreement for other than
Good Reason (as defined above), the date of such termination by Employee, the
Company shall have no further obligation to Employee, other than to pay Base
Salary up to the termination date, and to reimburse Employee for appropriate
business expenses incurred while employed. For the avoidance of doubt, in the
event Employee is terminated for Cause, or the Employee terminates this
Agreement for other than Good Reason, he shall not be entitled to any of the
following: Severance Payments, payment of health or dental benefit costs,
accelerated vesting of options, and payment of any portion of an Annual or
Termination Bonus.

5.6. Conditions to Post-Termination Payments and Benefits. Except as provided
below, none of the Severance Payments, Annual or Termination Bonus payments,
payment of health benefit costs or other post-termination benefits described in
Sections 5.2, 5.3 and 5.4 above will be subject to elimination or pay-back by
Employee as the result of future compensation earned or received by Employee
(including by self-employment), and Employee shall have no duty to mitigate his
damages. The Severance Payments, Annual or Termination Bonus payments, payment
of health benefit costs and other post-termination benefits described in
Sections 5.2, 5.3 and 5.4 above shall, however, be fully conditioned upon:

5.6.1. LifeCare’s receipt of a timely and effective Release of Claims executed
and performed by Employee (or his legal representative, estate or heirs) in a
form similar to Exhibit A to this Agreement (the “Release of Claims Agreement”)
following termination of employment hereunder and by the deadline specified
therein, and returning it to LifeCare within thirty (30) calendar days of the
date of termination of employment; and

5.6.2. The compliance by Employee (or his legal representative, estate, or
heirs) with Sections 6, 7, 8, and 9 of this Agreement after the Termination Date
as specified in those Sections, as well as with the Release of Claims Agreement.
For purposes of Sections 6, 7, 8 and 9, the term “LifeCare” shall be deemed to
include LifeCare Management Services, LLC, LifeCare Holdings, Inc., and any of
their respective subsidiaries or affiliates. To the extent that there is or has
been any violation of any of Sections 6, 7, 8, and 9 of this Agreement or any
violation of the Release of Claims agreement, LifeCare shall be entitled to
discontinue Severance Payments, Annual and Termination Bonus payments, payment
of health benefit costs, and any other post-termination benefit. Further, in the
event of a violation of the aforementioned Sections 6, 7, 8 or 9, Employee shall
be

 

EMPLOYMENT AGREEMENT    PAGE 44



--------------------------------------------------------------------------------

required, within 30 calendar days of receiving written notice from LifeCare, to
fully reimburse LifeCare for post-termination expenditures made in connection
with Employee’s termination, to include any Severance Payments, any Annual and
Termination Bonus paid, any payment of health benefit costs, and any other
post-termination benefits.

5.7. (a) The compensation, benefits, and other payment described in this
Agreement are intended to comply with the requirements of Code Section 409A and
the treasury regulations and other guidance issued thereunder, as in effect from
time to time, to the extent they are subject to Code Section 409A, or to be
exempt from such requirements, regulations and guidance (where an exemption is
available), and shall be construed accordingly. For purposes of Code
Section 409A, all references herein to termination of employment or similar
terms, when used in a context that bears upon the payment or timing of payment
of any amounts or benefits that constitute or could constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, shall be
construed to require a “separation from service” (as that term is defined in
Treasury Regulation Section 1.409A-1(h), from LifeCare and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with LifeCare under Treasury Regulation
Section 1.409A-1(h)(3). LifeCare may, but need not, elect in writing, subject to
the applicable limitations under Code Section 409A, any of the special elective
rules prescribed in Treasury Regulation Section 1.409A-1(h) for purposes of
determining whether a “separation of service” has occurred. Any such written
election shall be deemed part of this Agreement. In addition, each payment made
under this Agreement shall be treated as a separate payment and the right to a
series of installment payments under this Agreement is to be treated as a right
to a series of separate payments. In no event may Employee, directly or
indirectly, designate the calendar year of payment.

(b) Notwithstanding any provision of this Agreement to the contrary, if, at the
time of the Employee’s termination of employment with LifeCare the Employee is a
“specified employee” (as hereinafter defined), any and all amounts payable in
connection with such separation from service that constitute “nonqualified
deferred compensation” subject to Code Section 409A, as determined by LifeCare
in its sole discretion, and that would (but for this sentence) be payable within
six months following such separation from service, shall instead be paid a lump
sum on the first payroll date after the date that follows the Employee’s
separation from service by six (6) months, or, if the Employee dies before such
payment, within sixty (60) days after Employee’s death. For purposes of this
Section, “specified employee” means an individual determined by LifeCare to be a
specified employee as defined in subsection (a)(2)(B)(i) of Code Section 409A.
LifeCare may, but need not elect in writing, subject to the applicable
limitations under Code Section 409A, any of the special elective rules
prescribed in Treasury Regulation Section 1.409A-1(i) for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of this Agreement.

6. CONFIDENTIAL INFORMATION. LifeCare shall provide to Employee, during the
Term, access to various trade secrets, confidential information, and proprietary
information of LifeCare (which, in this Section 6 as well as in Sections 7, 8,
and 9, shall include LifeCare’s subsidiaries

 

EMPLOYMENT AGREEMENT    PAGE 45



--------------------------------------------------------------------------------

and affiliates) which are valuable and unique to LifeCare (“Confidential
Information”). Employee shall not, either while in the employ of LifeCare or at
any time thereafter, (i) use any of the Confidential Information, or
(ii) disclose any of the Confidential Information to any person not an employee
of LifeCare or not engaged to render services to LifeCare, except (in either
case) to perform his duties under this Agreement or otherwise with LifeCare’s
prior written consent. Nothing in this Section 6 shall preclude Employee from
the use or disclosure of information generally known to the public or not
considered confidential by LifeCare or from any disclosure to the extent
required by law or court order (though Employee must give LifeCare prior notice
of any such required disclosure and must cooperate with any reasonable requests
of LifeCare to obtain a protective order regarding, or to narrow the scope of,
the Confidential Information required to be disclosed). All files, records,
documents, information, data, and similar items relating to the business or
affairs of LifeCare, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of LifeCare and shall not be
removed from the premises from LifeCare, except in the ordinary course of
business as part of Employee’s performance of his duties under this Agreement,
and (in any event) shall be promptly returned or delivered to LifeCare (without
Employee’s retaining any copies) upon the expiration of the Term or termination
of employment under this Agreement.

7. NONCOMPETITION. Employee acknowledges that, in addition to his access to and
possession of Confidential Information, during the Term he will acquire valuable
experience and special training regarding LifeCare’s business and that the
knowledge, experience, and training he will acquire would enable him to injure
LifeCare if he were to engage in any business that is competitive with the
business of LifeCare. LifeCare agrees, in consideration of the Employee’s
acceptance of the restrictions set forth in this Agreement, to grant the
Employee access to trade secret and other Confidential Information of LifeCare
and to LifeCare’s valuable business relations and goodwill. Therefore, Employee
shall not, at any time during the Term and for the twelve (12) consecutive
months immediately after the Termination Date, directly or indirectly (as an
employee, employer, consultant, agent, principal, partner, shareholder, officer,
director, or manager or in any other individual or representative capacity),
engage, invest, or participate in (i) any long-term acute care hospital business
that is in direct competition with the business of LifeCare within a thirty
(30) mile radius of any long-term acute care hospital facility operated by
LifeCare or its affiliates, subsidiaries or operating entities, or (ii) within
30 miles of any other healthcare business operated by LifeCare at the time of
Employee’s Termination Date. (Employee shall not be prohibited, however, from
owning, as a passive investor, less than five percent of the publicly traded
stock of any corporation engaged in a business competitive with that of
LifeCare.) Employee represents that the enforcement of the restriction in this
Section 7 would not be unduly burdensome to Employee and that, in order to
induce LifeCare to enter into this Agreement (which contains various benefits to
Employee and obligations of LifeCare with respect to Employee’s employment),
Employee is willing and able to compete after the Termination Date in other
geographical areas not prohibited by this Section 7. The Parties agree that the
restrictions in this Section 7 regarding scope of activity, duration, and
geographic area are reasonable; however, if any court should determine that any
of those restrictions is unenforceable, that restriction shall not thereby be
terminated, but shall be deemed amended to the extent required to render it
enforceable.

8. NONSOLICITATION. Employee shall not, at any time within the twelve
(12) consecutive months immediately after the Termination Date, either directly
or indirectly:

 

EMPLOYMENT AGREEMENT    PAGE 46



--------------------------------------------------------------------------------

8.1. Disclose Contact Information. Make known to any person the names and
addresses, or other contact information, of any of the customers, suppliers, or
other persons having significant business relationships with LifeCare within the
health care industry, so that such person could affect, or attempt to affect,
any of those relationships to the detriment of LifeCare; or

8.2. Solicit Employees. Directly or indirectly solicit, recruit, or hire, or
attempt to solicit, recruit, or hire, any individual who was an employee or
consultant of LifeCare during the last six (6) months of Employee’s employment,
or in any other manner attempt to induce any individual who was an employee or
consultant of LifeCare during the last six (6) months of Employee’s employment
to leave the employ of LifeCare or cease his or her consulting or similar
business relationship with LifeCare.

9. DEVELOPMENTS. Employee shall promptly disclose to LifeCare all inventions,
discoveries, improvements, processes, formulas, ideas, know-how, methods,
research, compositions, and other developments, whether or not patentable or
copyrightable, that Employee, by himself or in conjunction with any other
person, conceives, makes, develops, or acquires during the Term which (i) are or
relate to the properties, assets, or existing or contemplated business or
research activities of LifeCare, (ii) are suggested by, arise out of, or result
from, directly or indirectly, Employee’s association with LifeCare, or
(iii) arise out of or result from, directly or indirectly, the use of LifeCare’s
time, labor, materials, facilities, or other resources (“Developments”).

Employee hereby assigns, transfers, and conveys to LifeCare, and hereby agrees
to assign, transfer, and convey to LifeCare during or after the Term, all of his
right and title to and interest in all Developments. Employee shall, from time
to time upon the request of LifeCare during or after the Term, execute and
deliver any and all instruments and documents and take any and all other actions
which, in the judgment of LifeCare or its counsel, are or may be necessary or
desirable to document any such assignment, transfer, and conveyance to LifeCare
or to enable LifeCare to file and process applications for, and to acquire,
maintain, and enforce, any and all patents, trademarks, registrations, or
copyrights with respect to any of the Developments, or to obtain any extension,
validation, re-issue, continuance, or renewal of any such patent, trademark,
registration, or copyright. LifeCare will be responsible for the preparation of
any such instrument or document and for the implementation of any such
proceedings and will reimburse Employee for all reasonable expenses incurred by
him in complying with this Section 9.

10. CERTAIN REMEDIES. Any breach or violation by Employee of any of Sections 6,
7, 8, and 9 shall entitle LifeCare, as a matter of right, to an injunction
issued by any court of competent jurisdiction, restraining any further or
continued breach or violation, or to specific performance requiring the
compliance with Employee’s covenants. This right to an injunction or other
equitable relief shall be in addition to, and not in lieu of, any other remedies
to which LifeCare may be entitled. The existence of any claim or cause of action
of Employee against LifeCare, or any subsidiary or affiliate of LifeCare,
whether based on this Agreement or otherwise, shall not constitute a defense to
the enforcement by LifeCare of Employee’s covenants in any of Sections 6, 7, 8,
and 9. The covenants in Sections 6, 7, 8, and 9 and in this Section 10 shall
survive the expiration or termination of Employee’s employment under this
Agreement.

 

EMPLOYMENT AGREEMENT    PAGE 47



--------------------------------------------------------------------------------

11. AMENDMENT. This Agreement may be amended only by an instrument in writing
signed by both parties. Such signed instruments shall state the effective date
of the amendment.

12. BINDING AGREEMENT; SUCCESSORS AND ASSIGNS. This Agreement shall be binding
upon, and shall inure to the benefit of, LifeCare and Employee and their
respective legal representatives, heirs, executors, administrators, and
successors and assigns (as permitted by this Section 12), including any
successor to LifeCare by merger, consolidation, or reorganization and any other
person that acquires all or substantially all of the business and assets of
LifeCare. LifeCare shall have the right, without the need for any consent from
Employee, to assign its rights, benefits, remedies, and obligations under this
Agreement to one or more other persons. The rights, benefits, remedies, and
obligations of Employee under this Agreement are personal to Employee, however,
and may not be assigned or delegated by him; except that this shall not preclude
(i) Employee from designating one or more beneficiaries to receive any amount or
benefit that may be paid or provided after Employee’s death or (ii) the legal
representative of Employee’s estate from assigning any right or benefit under
this Agreement to the person or persons entitled thereto under Employee’s will
or the laws of intestacy applicable to Employee’s estate, as the case may be.

13. CERTAIN DEFINED TERMS. In this Agreement, (i) “include” and “including” do
not signify any limitation, (ii) an “affiliate” means any other person or entity
directly or indirectly controlling, controlled by, or under common control with
that person, and (iii) “business day” means any Monday through Friday, other
than any such weekday on which the executive offices of LifeCare are closed.

14. CODE OF CONDUCT. Employee shall adhere to, and conduct all of its activities
pursuant to this Agreement in accordance with, LifeCare’s Code of Conduct (a
copy of which has been provided to, and reviewed by, Employee), which is a part
of LifeCare’s Corporate Compliance Program. Employee agrees that all information
related to LifeCare’s Corporate Compliance Program constitutes confidential
information and Employee shall protect, to the extent permitted by law, the
confidential nature of such information.

15. COUNTERPARTS. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

16. ENTIRE AGREEMENT. This Agreement (together with any exhibits attached
hereto) constitutes the entire agreement between the parties hereto pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, offer letters, understandings, negotiations and discussions, whether
oral or written, of the parties, and there are no warranties, representations or
other agreements between the parties in connection with the subject matter
hereof except as specifically set forth herein. No changes in or additions to
this Agreement shall be recognized unless incorporated herein by amendment, as
provided herein, such amendment(s) to become effective on the date stipulated in
such amendment(s).

17. FORCE MAJEURE. Neither party shall be liable or be deemed in breach of this
Agreement for any failure or delay of performance which results, directly or
indirectly, from acts of God, civil or military authority, public disturbance,
accidents, fires, or any other cause beyond the reasonable control of either
party.

 

EMPLOYMENT AGREEMENT    PAGE 48



--------------------------------------------------------------------------------

18. GOVERNING LAW; VENUE; CONSENT TO JURISDICTION. This Agreement, and the
rights, remedies, obligations, and duties of the parties under this Agreement,
shall be governed by, construed in accordance with and enforced under the laws
of the State of Texas, without giving effect to the principles of conflict of
laws of such state. Venue for such action shall be proper in Collin County. The
parties irrevocably (i) submit to the foregoing exclusive jurisdiction,
(ii) agree that all claims in respect of such action or proceeding may be heard
and determined in such courts, (iii) waive, to the fullest extent they may
effectively do so, the defense of an inconvenient or inappropriate forum to the
maintenance of such action or proceeding, and (iv) waive any defense based on
lack of personal jurisdiction of any such purpose.

19. HEADINGS. The headings of this Agreement are inserted for convenience only
and are not to be considered in the interpretation of this Agreement. They shall
not in any way limit the scope or modify the substance or context of any
Sections of this Agreement.

20. NON-DISCRIMINATION. LifeCare is an Equal Opportunity Employer. LifeCare
abides by all federal and state regulations relating to discrimination in
hiring, promotion and termination. All applicants will be considered for
possible employment regardless of race, color, creed or national origin.
Promotions will be granted based only upon the merit of the employee. No
employee may be dismissed because of race, color, creed, age or discriminatory
reason.

21. NO RULE OF CONSTRUCTION. The parties acknowledge that this Agreement was
initially prepared by LifeCare solely as a convenience and that all parties and
their counsel hereto have read and fully negotiated all the language used in
this Agreement. The parties acknowledge that because all parties had an
opportunity for their counsel to participate in negotiating and drafting this
Agreement, no rule of construction shall apply to this Agreement that construes
ambiguous or unclear language in favor of or against any party.

22. NOTICES. Any notice, consent, or other communication to be given under this
Agreement by any party to any other party shall be in writing and shall be
either (i) personally delivered, (ii) mailed by registered or certified mail,
postage prepaid with return receipt requested, or (iii) delivered by overnight
express delivery service or same-day local courier service or at such other
address as may be designated by the parties from time to time in accordance with
this Section 22. Notices delivered personally, by overnight express delivery
service or by local courier service shall be deemed given as of actual receipt.
Mailed notices shall be deemed given three (3) business days after mailing.

 

If to Employee:

   Stuart Archer                                 
                                                         
                                                                               
    

If to LifeCare:

   LifeCare Management Services, L.L.C.    5560 Tennyson Parkway    Plano, Texas
75024    Attention: CEO    Telecopy: 469-241-2199

 

EMPLOYMENT AGREEMENT    PAGE 49



--------------------------------------------------------------------------------

23. NUMBER AND GENDER. When required by the context, each number, singular and
plural, shall include all numbers, and each gender shall include the feminine,
masculine and neuter.

24. SEVERABILITY. If any provision of this Agreement is found to be invalid or
unenforceable for any reason, then (i) that provision shall be severed from this
Agreement, (ii) this Agreement shall be construed and enforced as if that
invalid or unenforceable provision never constituted a part of this Agreement,
and (iii) the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
applicable law. Further, in lieu of that invalid or unenforceable provision,
there shall be added to this Agreement a provision as similar in its terms to
that invalid or unenforceable provision as may be possible and be valid and
enforceable.

25. SURVIVAL OF OBLIGATIONS. Termination of this Agreement shall not relieve
either party from fulfilling any obligation that, at the time of termination,
has already accrued to the other party or which thereafter may accrue with
respect to any act or omission that occurred prior to such termination.

26. WAIVER. No delay or omission by either party to this Agreement in the
exercise or enforcement of any of its powers or rights hereunder shall
constitute a waiver of such power or right. A waiver by either party of any
provision of this Agreement must be in writing and signed by such party, and
shall not imply subsequent waiver of that or any other provision.

27. INDEPENDENT REPRESENTATION. Employee has consulted with his or her own
independent counsel regarding this Agreement and the transactions contemplated
herein to the extent desired by Employee.

28. RELOCATION. Employee will relocate to the Plano/Dallas area within 60 days
from the date he begins work for LifeCare under this Agreement. LifeCare will
provide Employee with a relocation package that includes the following: payment
of closing costs on the sale and purchase of Employee’s homes, reimbursement for
expenses related to reasonable house hunting trips, reimbursement for temporary
housing and commuting costs for a period not to exceed one year, and
reimbursement for the move of household goods. Additionally the company will
“gross-up” executive’s compensation for any tax consequences associated with the
cost of relocating to the Plano/Dallas area.

 

EMPLOYMENT AGREEMENT    PAGE 50



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Agreement effective as
of the date set forth above.

 

LIFECARE:

 

LIFECARE MANAGEMENT SERVICES, L.L.C., a Louisiana limited liability company

By:   /s/ Phillip B. Douglas   Title: Chief Executive Officer   Printed Name:
Phillip B. Douglas

 

Employee:   /s/ Stuart L. Archer   Stuart Archer

 

EMPLOYMENT AGREEMENT    PAGE 51



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the employment agreement
between me,             , and LifeCare Management Services, L.L.C. dated as of
            (the “Agreement”), which are conditioned on my signing this Release
of Claims and to which I am not otherwise entitled, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge
LifeCare and all of its affiliates (as that term is defined in the Agreement)
and all of their respective past, present and future direct and indirect
officers, directors, trustees, shareholders, employees, agents, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by LifeCare or any of its affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by LifeCare or any of its
affiliates, each as amended from time to time).

Excluded from the scope of this Release of Claims is any claim arising under the
terms of the Agreement after the effective date of this Release of Claim.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as LifeCare may specify) from the later of the date my employment with
LifeCare terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by LifeCare and its affiliates to seek the advice
of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in this Release of Claims or the Agreement. I understand that I may
revoke this Release of Claims at any time within seven (7) days of the date of
my signing by written notice to the Chair of the Board at its principal place of
business and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below:

[NOT EXECUTED UNLESS EMPLOYEE LEAVES LIFECARE—Not at time of signing employment
contract]

Signature:                                         

Name (please print):                                         

Date Signed:                                         